DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-16 of of U.S. Patent No. 10,498,064. Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the patent anticipate each and every limitations of the aforementioned claims of the present application.  Specifically:
Claim 1 of the present application is anticipated by claim 1 of the patent.
Although the claims are not identical, the sheath having a “closed profile” shape is anticipated by a “cylindrical” shape as a cylinder has a closed profile.
Claim 2 of the present application is anticipated by claim 2 of the patent.
Claim 3 of the present application is anticipated by claim 4 of the patent.
Claim 4 of the present application is anticipated by claim 6 of the patent.
Claim 5 of the present application is anticipated by claim 10 of the patent.
Claim 6 of the present application is anticipated by claim 11 of the patent.
Claim 7 of the present application is anticipated by claim 12 of the patent.
Claim 8 of the present application is anticipated by claim 13 of the patent.
Claim 9 of the present application is anticipated by claim 14 of the patent.
Claim 10 of the present application is anticipated by claim 7 of the patent.
Claim 11 of the present application is anticipated by claim 8 of the patent.
Claim 12 of the present application is anticipated by claim 9 of the patent.
Claim 13 of the present application is anticipated by claim 3 of the patent.
Claim 14 of the present application is anticipated by claim 15 or claim 4 of the patent.
Although the claims are not identical, the sheath having a “closed profile” shape is anticipated by a “cylindrical” shape as a cylinder has a closed profile.
Claim 15 of the present application is anticipated by claim 4 of the patent.
Claim 16 of the present application is anticipated by claim 6 of the patent.
Claim 18 of the present application is anticipated by claim 16 of the patent.
Although the claims are not identical, the heater element being “flanked by” a second location on the support member is anticipated by “contact(ing)” a second location on the support member as contacting one side at a first location and an opposite side at a second location, the .

Claim Objections
Claim 18 is objected to because of the following informalities:  Regarding claim 18, lines 9 and 10-11, both occurrences of “the heater element” should be changed to the at least one heater element.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-16 and 18 would be allowable if a timely filed terminal disclaimer is received to overcome the double patenting rejections, above. 
Claims 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1, 14, and 18, the combinations including the limitations in the inventions as claimed are neither disclosed nor rendered obvious by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Okamoto et al. (US 5,672,324), Sanada et al. (US 5,529,759), Yamaguchi et al. (US 4,505,107), Kim et al. (US 2010/0212302 A1) and Maus et al. (US 5,474,746) which all disclose a state of the art for heating apparatuses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY K. BRADLEY whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746